UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6394


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

AARON CURTIS LEWIS,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge.   (3:03-cr-00017-JPB-JES-1; 3:06-cv-00047-
JPB-JES)


Submitted:   October 19, 2010             Decided:   October 26, 2010


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Aaron Curtis Lewis, Appellant Pro Se.  Thomas Oliver Mucklow,
Assistant United States Attorney, Martinsburg, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Aaron        Curtis     Lewis       seeks        to        appeal       the     district

court’s       order    accepting           the    recommendation            of     the       magistrate

judge     and    denying        his        Fed.    R.        Civ.     P.     60(b)        motion      for

reconsideration of the district court’s order denying relief on

his 28 U.S.C.A. § 2255 (West Supp. 2010) motion.                                       The order is

not    appealable           unless    a     circuit          justice       or    judge        issues    a

certificate of appealability.                          28 U.S.C. § 2253(c)(1) (2006);

Reid     v.     Angelone,        369        F.3d       363,         369     (4th       Cir.      2004).

A certificate          of      appealability            will         not     issue           absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                         When the district court denies

relief    on     the    merits,       a     prisoner         satisfies          this     standard      by

demonstrating          that     reasonable             jurists       would         find       that    the

district       court’s       assessment           of    the    constitutional                claims    is

debatable       or     wrong.         Slack       v.    McDaniel,          529     U.S.       473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is     debatable,          and    that       the    motion       states        a    debatable

claim of the denial of a constitutional right.                                   Slack, 529 U.S.

at    484-85.          We    have     independently            reviewed          the      record      and

conclude        that    Lewis        has     not       made      the        requisite          showing.

Accordingly, we deny a certificate of appealability and dismiss

                                                   2
the appeal.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3